Luke, J.
1. Where an indictment contains two counts, one for selling, the other for possessing intoxicating liquors, it is not erroneous for the court to instruct the jury that the accused could not be- guilty of the offense of selling whisky without also being guilty of the other offense. Smith v. State, 38 Ga. App. 366 (2) (143 S. E. 925), and cit.
2. Where a verdict is imperfect in form, it is proper for the court to require the jury to complete it-before receiving it. Cook v. State, 26 Ga. 593 (5).
3. Where, on a trial for the offense of selling intoxicating liquor, there is evidence tending to show that the accused contracted such a sale and received the agreed price, but was intercepted by the sheriff before making and while about to make delivery, and this interference prevented the completion of the intended transaction, a verdict finding the accused guilty of an attempt to sell such liquor is not without evidence to support it.
4. The conviction of the defendant was amply authorized, and for no reason appearing from the record did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., eonour.